Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 1 of 15 PageID #: 1106




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 S.L., A MINOR, BY AND THROUGH
 HER PARENT AND LEGAL GUARDIAN D.L.

                                 Plaintiff,


 v.                                                              CIVIL ACTION NO. 3:18-CV-162
                                                                 (Groh)

 CITY HOSPITAL, INC., d/b/a,
 BERKELEY MEDICAL CENTER,
 A subsidiary of WEST VIRGINIA UNIVERSITY
 HOSPITALS-EAST, INC., d/b/a
 WV UNIVERSITY HEALTHCARE;
 BRANDT WILLIAMSON, M.D.;
 MISTY HUNSADER, PA-C;
 SMOKY MOUNTAIN EMERGENCY
 SERVICES, INC.; and
 HEALTH CARE ALLIANCE, INC.,

                                 Defendant.

 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO BMC’S MOTION TO DISMISS
 PLAINTIFF’S FIRST AND RELATED PARTS OF THE FOURTH CAUSE OF ACTION


         NOW COMES the Plaintiff, S.L., a minor, by and through her parent and legal guardian,

 D.L., by and through her counsel, hereby submits this memorandum in opposition to dismiss

 Plaintiff’s first and related parts of the fourth cause of action for lack of standing. Plaintiff’s first

 cause of action asserts claims under Title III of the Americans with Disabilities Act. As the

 additional facts in Plaintiff’s proposed Fourth Amended Complaint set forth, Plaintiff is likely to

 suffer continued harm if BMC does not alter its policies and practices to ensure that it will no

 longer discriminate against autistic patients or those with other developmental disabilities at

 BMC, including in its Emergency Department.



                                                    1
Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 2 of 15 PageID #: 1107




 I.     PRELIMINARY STATEMENT AND FACTUAL BACKGROUND

        S.L., an autistic teenager, visited Berkeley Medical Center (“BMC”) on October 12,

 2016, seeking medical care for an injury to her foot. Fourth Am. Compl. ¶¶ 24, 25. D.L.

 informed the nurse at the desk and triage, the attending nurse, and the attending PA-C, defendant

 Misty Hunsader, that S.L. was autistic and because of S.L.’s disability, S.L. was likely to

 experience severe anxiety upon seeing needles and while receiving sutures. Id. ¶ 26.

        As a result of her autism and related disabilities, S.L. could not tolerate needles, much

 less the suture procedure, without basic disability accommodations, such as anxiety management

 and topical anesthetic. Fourth Am. Compl. ¶¶ 21-23, 26. BMC staff failed to provide these

 accommodations. Id., ¶¶ 40-46. When S.L. became distressed and upset at the sight of needles

 and at the idea of receiving sutures without the accommodations she needed, her mother D.L.

 withdrew consent for treatment and stated her intent to obtain care at another hospital. Fourth

 Am. Compl. ¶¶ 47, 48. BMC refused to permit S.L. or her mother to leave and, in cooperation

 with employees of the ED Defendants, instead sent numerous staff members to forcibly restrain

 S.L. and administer injectable antipsychotic medications against S.L.’s will and without her or

 D.L.’s consent, before ultimately administering sutures to S.L.’s foot. Id. ¶¶ 49-83. Due to the

 contemporaneous statements of BMC staff, S.L. and her mother reasonably believe that BMC’s

 and the ED’s actions in detaining and restraining S.L. were based on discriminatory and

 stereotypical attitudes toward people with disabilities like S.L., and that a person without

 disabilities expressing similar distress would not have been forcibly restrained.

        Following the 2016 incident, S.L. has been deterred from seeking treatment at the BMC

 ED because of her fear of being once again subjected to forcible medication and restraint. Fourth


                                                  2
Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 3 of 15 PageID #: 1108




 Am. Compl. at ¶¶ 87-93. This fear is justified by BMC’s failure to alter its relevant policies or

 trainings in response to the traumatic event. Indeed, professionals who work in the Emergency

 Department have stated that they viewed S.L.’s treatment on that date as appropriate. Id. at 106-

 107. S.L. 's inability to return to the BMC ED has resulted in continuing harm in the form of

 inability to receive appropriate medical treatment. Id. at ¶¶ 88-97. S.L. seeks injunctive relief

 requiring BMC to modify its practices and trainings so that she once again has the opportunity to

 seek care at BMC, her closest hospital. Id. at 128.

 II. APPLICABLE LAW

        A. Federal Rule Of Civil Procedure 12(b)(6)

        In order to withstand a 12(b)(6) motion, a plaintiff’s factual allegations must raise her

 right to relief above the speculative level. Bell Atlantic v. Twombly, 127 S.Ct. 1955, 1965

 (2007). To do so, plaintiffs must “allege facts sufficient to state all the elements of [their]

 claim.” Wicomico Nursing Home v. Padilla, 910 F.3d 739, 750 (4th Cir. 2018) (quoting Bass v.

 E.I. DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003)). When ruling on a 12(b)(6)

 motion, a court must assume that a plaintiff’s factual allegations are true and view all allegations

 in the light most favorable to the plaintiff. Edwards v. City of Goldsboro, 178 F.3d 231, 243-44

 (4th Cir. 1999).

        B. Standing

        To satisfy the requirements of Article III, Plaintiffs must demonstrate a “personal stake in

 the outcome” in order to “assure that concrete adverseness which sharpens the presentation of

 issues” necessary for the proper resolution of constitutional questions. Baker v. Carr, 369 U.S.

 186, 204 (1962) quoted in Los Angeles v. Lyons, 461 U.S. 95, 101, 103 S. Ct. 1660, 1665 (1983).


                                                  3
Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 4 of 15 PageID #: 1109




 Standing to seek injunctive relief requires the plaintiff to show not only past illegal conduct but

 also “continuing, present adverse effects.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 564, 112 S.

 Ct. 2130, 2138 (1992) (quoting Lyons, 461 U.S. at 102).

        Although the Lyons standard appears stringent at first, courts implementing Lyons in the

 context of the ADA have found standing in a variety of circumstances. In the context of the

 ADA, an interest in accessing a particular public accommodation, without discrimination, can

 alone constitute a “personal stake,” even in the absence of a concrete future plan to visit the

 public accommodation. Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447, 456 (4th Cir. 2017)

 (holding that a plaintiff had standing to pursue injunctive relief against an inaccessible rest stop

 based on the likelihood that the plaintiff would travel past the rest stop in the future). Indeed, the

 Fourth Circuit has recognized standing for injunctive relief under the ADA when it is merely

 “plausible” that the plaintiff will return to a place of public accommodation and again face

 discrimination. Id. at 456.

 III. ARGUMENT

        Plaintiff has moved to amend her complaint. (Doc. 173.) Plaintiff’s proposed Fourth

 Amended Complaint has been updated to incorporate additional facts related to her standing

 under Title III of the ADA, including some facts that came to light during the discovery process.

 Read in the light most favorable to Plaintiff, these updated facts meet Plaintiff’s burden of

 pleading that 1) in 2016, BMC lacked appropriate policies that could have prevented S.L.’s

 traumatic experience in the ED; 2) BMC has not meaningfully altered its policies or training

 since 2016; 3) S.L. is reasonably likely to need emergency medical care at BMC in the future;

 and 4) in the event that she needs medical care, BMC’s failure to alter its policies will cause S.L.


                                                   4
Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 5 of 15 PageID #: 1110




 harm - either by exposing her to an unreasonable risk of discrimination, or by deterring her from

 obtaining necessary medical care. Fourth Am. Compl. ¶¶ 99-109. These facts more than

 adequately show that S.L. has a “personal stake” in ensuring that BMC alters its policies and

 practices. Nanni, 878 F.3d at 456.

        S.L.’s fear of needles, autism, and PTSD will not go away. They will always require

 accommodation under the ADA if she seeks emergency medical care. If no policy and training

 is in place on how to serve the needs of, and avoid unnecessarily agitating, autistic patients, then

 the harm S.L. suffered will be repeated. The fact that S.L. will have to return to BMC for

 emergent treatment and that BMC has implemented no adequate policy changes or training to

 address the cause of S.L.’s harm meets the “real and immediate” threat requirement for standing

 in Title III of the ADA. In other words, the assault suffered by S.L. at the hands of BMC’s staff

 and providers is capable of repetition, yet will evade review if not addressed in this case.

    A. BMC’s failure to accommodate S.L. is the result of its ongoing failure to adopt
       appropriate policies and training for the purpose of treating and providing
       reasonable accommodations to individuals with autism or other developmental
       disabilities.

        A place of public accommodation discriminates against individuals with disabilities when

 it fails to make “reasonable modifications in policies, practices, or procedures, when such

 modifications are necessary to afford such goods, services, facilities, privileges, advantages, or

 accommodations to individuals with disabilities.” Americans with Disabilities Act, 42 U.S.C.

 § 12182(b)(2)(A)(ii). Failure to change policies or practices can constitute sufficient evidence

 that the harm is likely to be repeated when a plaintiff returns to the same establishment. See

 Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1081-83 (9th Cir. 2004) (holding that a

 plaintiff who lost the opportunity to watch a movie due to a defendant’s seating policy was

                                                  5
Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 6 of 15 PageID #: 1111




 imminently likely to encounter future harm because the policy continued to exist and plaintiff

 continued to frequent the theater); Krpan v. Registry of Interpreters for the Deaf, 167 F. Supp. 3d

 774, 784-85 (E.D. Va. 2016) (plaintiff had sufficiently established that he “suffered or will suffer

 an actual or imminent injury-in-fact” when plaintiff was told by senior employees that their

 policy precluded completely Deaf individuals from taking their examination and was denied

 accommodations that he would need in order to pass).

         As Plaintiff states in her proposed Fourth Amended Complaint, BMC had no policies on

 October 12, 2016, and continues to have no policies, pertaining to the treatment and

 accommodation of autistic individuals and others with developmental disabilities, or pertaining

 to BMC’s obligations to modify its policies and practices and/or to reasonably accommodate this

 subset of individuals with disabilities pursuant to the Americans with Disabilities Act (ADA).

 Fourth Am. Compl. ¶¶ 102-105. In addition, BMC has not provided its employees or contracted

 workers with training regarding the needs of autistic patients or others with developmental

 disabilities. Id.

         BMC cynically claims that S.L. “cannot possibly know what, if any, policy changes

 BMC has made in the last five years since she has not been there.” Although BMC has filed its

 motion to dismiss at the pleadings stage, rather than as a motion for partial summary judgment,

 BMC has purportedly provided Plaintiff’s counsel with copies of all relevant policies - both from

 2016 and current. BMC’s claim that Plaintiff “cannot possibly know” what its policies are at this

 stage in litigation is simply false.

         Moreover, since the Court’s November decision on standing with respect to the ED

 Defendants’ Partial Motion to Dismiss, Plaintiff has learned - and added to her proposed Fourth


                                                  6
Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 7 of 15 PageID #: 1112




 Amended Complaint - that the events on October 12, 2016 were not perceived as unusual or

 problematic by at least two of the professionals who have practiced there on a regular basis since

 prior to 2016. Fourth Am. Compl. ¶¶ 106, 107. This further bolsters S.L.’s reasonable belief that

 BMC has not meaningfully added to and/or changed its policies insofar as they impact autistic

 individuals and others with developmental disabilities and that, as a result, she risks further

 discrimination if she were to return to BMC. Although discovery is ongoing and Plaintiff intends

 to seek further information on this matter, she has ample reason to believe that BMC’s policies

 were and remain inadequate to prevent S.L.’s treatment in 2016 from reoccurring, as further

 discovery may confirm.

        In its November 2020 decision granting the ED Defendants’ Partial Motion to Dismiss,

 the Court also notes that, on a prior occasion, S.L. was treated appropriately by a doctor at the

 BMC ED. Plaintiff included this event in her Fourth Amended Complaint to illustrate that

 reasonable accommodations were possible. Fourth Am. Compl. ¶¶ 34-38. However, as she

 explains in her proposed Fourth Amended Complaint, there is reason to believe that this

 experience is not typical. Indeed, D.L. recalls that the doctor who treated S.L. in 2014 told her

 that he had “personal experience with autism in his family.” Fourth Am. Compl. ¶ 39. Patients

 in the ED have no choice as to which doctor is available to treat them on any given occasion and

 the likelihood that S.L. will again be served by a doctor who happens to have personal family

 experience with autism is low.

    B. Plaintiff is likely to need emergency medical care at BMC in the future.

        Plaintiff’s proposed Fourth Amended Complaint also contains updated facts that illustrate

 the likelihood that she will need emergency care at BMC in the future. Fourth Am. Compl.


                                                 7
Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 8 of 15 PageID #: 1113




 ¶¶ 89-97, 99-101. Indeed, S.L. has experienced another emergency requiring treatment since the

 filing of her Third Amended Complaint; she was told by her local emergency medical responders

 that emergency transportation was available only to BMC from her house at that time; her autism

 puts her at additional risk of needing emergency medical attention; and she has no plans to move

 away from her current address. Fourth Am. Compl. ¶¶ 93-97, 99-101; see Guodong Liu, et al.,

 A Profile on Emergency Department Utilization in Adolescents and Young Adults with Autism

 Spectrum Disorders, 47 J. Autism & Developmental Disorders 347, 347-58 (2017) (Autistic

 adolescents and young adults are four times more likely to use emergency departments than non-

 autistic peers, with especially greater utilization by older autistic adolescents and those in rural

 areas).

           As S.L. has noted in her Fourth Amended Complaint, BMC is the closest hospital to her

 home. Fourth Am. Compl. ¶ 97. Although not the sole determinant of standing in a Title III case

 against a hospital, proximity to a hospital is highly relevant, and there need not be any specific

 plan to seek services from the hospital. See Gillespie v. Dimensions Health Corp., 369 F. Supp.

 2d 636 (D.Md. 2005); Majocha v. Turner, 166 F. Supp. 2d 316, 325 (W.D. Pa. 2001); see also

 Nanni., 878 F.3d at 456 (Title III plaintiff need not have a specific future plan to return to the

 public accommodation); Daniels v. Arcade, L.P., 477 F. App’x 125, 130 (4th Cir. 2012). Cf.

 Schroedel v. New York Univ. Medical Ctr., 885 F. Supp. 594 (S.D.N.Y. 1995) (dismissing Title

 III claim for lack of standing because the defendant hospital was not the closest hospital to the

 original plaintiff and plaintiff had used the hospital only once in the past ten years, and because

 the proposed intervenor plaintiff also had not demonstrated that he would need to use the same

 hospital in the future).


                                                  8
Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 9 of 15 PageID #: 1114




        The Court’s prior citation to Aikins v. St. Helena Hospital is instructive. 843 F. Supp.

 1329 (N.D. Cal. 1994). In Aikins, the court dismissed a Title III claim against a hospital for lack

 of standing because the plaintiff had failed to allege sufficiently specific facts establishing her

 likelihood of returning to the hospital. In response, the plaintiff amended her complaint “to allege

 that she stayed at her mobile home near the defendant hospital several times a year, considered it

 reasonably likely that she would seek to use its medical services in the future, and that the

 hospital engaged in a pattern and practice of denying equal access to the hearing impaired.”

 Majocha v. Turner, 166 F. Supp. 2d 316, 325 (W.D. Pa. 2001) (discussing Aikins v. St. Helena

 Hospital, 10 A.D.D. 544, 1994 WL 794959 (N.D. Ca. Apr. 4, 1994) (Aikins II)). In light of these

 additional claims, the court “permitted the claim for injunctive relief to go forward.” Id.

        As in Aikins II, S.L. has amended her complaint to reflect that she plans to continue to

 live near BMC and that, should she need medical transportation, BMC may be her only option

 for care. Fourth Am. Compl. ¶ 97. Moreover, due to her autism, , S.L. is at heightened risk for

 needing emergency services and medical transportation. Id. at 99; Liu, et al., 47 J. Autism &

 Dev. Disorders at 347-58. This risk manifested recently when S.L. experienced symptoms

 consistent with cardiac distress. Fourth Am. Compl. ¶ 93. These symptoms are common in

 people with PTSD and, because they can be difficult to distinguish from the symptoms of a heart

 attack, they require urgent medical attention. Id. When emergency first responders arrived on

 scene, they recommended that S.L. be transported to BMC and advised her that they could not

 transport her to the next closest facility due to weather conditions. Fourth Am. Compl. ¶ 94. The

 only reason that S.L. was not transported to BMC was because first responders were able to

 perform tests on-site that ruled out the most life-threatening possibilities; even then, she suffered


                                                  9
Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 10 of 15 PageID #: 1115




 harm. Id. This incident is particularly relevant in light of BMC’s allegation that, in order to

 establish that she is likely to visit BMC in the future:

        “the following assumptions would have to be made: 1) plaintiff will need
        emergency care at a hospital; 2) she will need to be taken by ambulance; 3) the
        illness or injury will be so severe that she will not be able to choose the hospital,
        and she will have to be taken to the closest emergency department to her home,
        BMC; 4) that the severe injury that robbed her of her choice of hospital will occur
        in such proximity to BMC that the ambulance driver must take her there; and 5)
        that S.L. will remain in the proximity of BMC, despite her turning 18 years old in
        April 2021 - months before this case is set for trial.”

        (Doc. 163-1 at 6.)


        Nearly every single one of these supposedly implausible eventualities came to pass in the

 most recent incident. First, S.L. experienced an emergency that, in the opinion of emergency

 responders, required medical care at a hospital. Fourth Am. Compl. ¶ 94. Emergency responders

 recommended transportation by ambulance. Id. Third, she was not given the option of

 transportation to another hospital. Id. Fourth, the emergency occurred at S.L.’s home, again

 resulting in BMC being the closest hospital. Fourth Am. Compl. ¶ 93. Fifth, although this

 emergency occurred when S.L. was a minor, this same situation may recur in the future because

 S.L. does not plan on leaving her family home upon turning 18 or at any other time in the future.

 Fourth Am. Compl. ¶ 97.

        It is reasonably foreseeable that S.L. will experience a similar emergency in the future.

 Moreover, in the future, it very well may not be possible to stabilize her and rule out life-

 threatening causes, making it necessary for her to be transported to BMC. Because panic attacks

 are marked by heightened anxiety - the very trait that prompted BMC staff to restrain her and

 forcibly inject her with chemical restraints in 2016 - there is a very real likelihood that she will


                                                   10
Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 11 of 15 PageID #: 1116




 again experience similar treatment at BMC if she is to return. Similarly, the other subsequent

 incident in which S.L. required emergency care was an injury to her fingers requiring sutures. In

 light of BMC’s failure to change any of its relevant trainings or practices since 2016, the

 likelihood that she would encounter a subsequent failure to accommodate her fear of needles and

 be subjected to discriminatory restraints and forcible medication if she sought care for a future

 injury at BMC is also high.

        Proctor v. Prince George’s Hospital Center, which BMC cites, is therefore

 distinguishable from this case. In Proctor, the court held that continued policies alone were not

 sufficient to establish standing absent a concrete showing that he was likely to “need to go to

 PGHC in the future.” 32 F. Supp. 2d 830, 833 (D. Md. 1998). Similarly, in Hoepfl v. Barlow, the

 court found that a Title III plaintiff lacked standing when she had already received the surgery

 she sought from another doctor, had no reason to need the defendant’s services in the future, and

 there was no reason to believe she would “directly benefit” from equitable relief. 906 F. Supp.

 317, 320 (E.D. Va. 1995). As noted above, S.L. has shown that she is likely to need to go to

 BMC in the future and, in fact, has needed to go to BMC twice since 2016.

        The fact that Plaintiff has been prevented from returning to BMC by her well-founded

 fear of being subjected to similar discrimination does not undermine her standing to pursue

 injunctive relief. When a Title III entity fails to modify an underlying discriminatory policy or

 practice, a disabled individual need not engage in a futile gesture of returning in order to

 establish standing. Dudley v. Hannaford Bros. Co., 146 F. Supp. 2d 82, aff’d, 333 F.3d 299 (1st

 Cir. 2003) (“while there is no absolute certainty” of discrimination if the plaintiff sought services

 again, “likelihood of a denial seems substantial.”); Majocha v. Turner, 166 F. Supp. 2d 316, 325


                                                  11
Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 12 of 15 PageID #: 1117




 (W.D. Pa. 2001) (plaintiffs had standing when they were likely to need hospital’s services in the

 future and where “they are prevented from [returning] because defendants steadfastly refuse to

 alter” relevant policies or practices); Shaywitz v. Am. Bd. of Psychiatry & Neurology, 675 F.

 Supp. 2d 376, 383-85 (S.D. N.Y. 2009) (plaintiff had standing when he had failed an

 examination without accommodations and could credibly claim that he “would (if he did not

 think it futile) apply again to be Board certified”).

         A plaintiff’s burden of showing that a subsequent gesture would be futile, at the pleading

 stage, is low. For example, in Dudley the plaintiff had on one occasion sought to purchase

 alcohol but was refused service because, based on the plaintiff’s disability-related features, the

 manager believed him to be intoxicated. 1 Dudley, 146 F. Supp. 2d at 84. Plaintiff was not

 required to repeatedly attempt to purchase alcohol at the same business in order to establish

 standing; rather, he was required to allege only that he would like to purchase alcohol at the

 business in the future, but was deterred because he expected that he would be turned away again.

 Id. at 86.

         As these cases illustrate, continued exclusion from a public accommodation caused by its

 failure to comply with the ADA, is, in itself, redressable harm. S.L. stands to “directly benefit”

 from injunctive relief because, if she is confident that she will not face the same treatment she

 received in 2016, she will once again have the option of seeking medical care at the closest

 hospital to her home. Cf. Hoepfl, 906 F. Supp. at 321.



 1
  These circumstances are similar to those of S.L., who states in her proposed Fourth Amended
 Complaint that BMC staff discriminated against her by restraining her and injecting her with an
 antipsychotic medication based on their belief that she was “psychotic,” when in fact S.L.’s
 appearance in the hallway and apparent severe distress were a manifestation of her severe fear of
 needles, difficulty communicating, and inability to manage her emotions as a result of her
                                                 12
Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 13 of 15 PageID #: 1118




        BMC additionally claims that, in order to obtain injunctive relief, S.L. must show that she

 will otherwise suffer “irreparable” harm. BMC Memorandum at 5. (Doc. 163-1). This standard is

 inconsistent with the one set forth by the Fourth Circuit as applied to injunctive relief under the

 ADA. Nanni, 878 F.3d at 456 (“denial of equal access to … goods and services” at a rest stop

 constitutes sufficient future injury to justify injunctive relief). Although BMC objects that Nanni

 concerns physical barriers, it cites no case law suggesting that the standard is different in

 reasonable accommodations cases.

        Plaintiff’s Fourth Amended Complaint demonstrates plaintiff already has been in need of

 emergency medical care and yet refused that care because she did not wish to return to BMC’s

 ED and be subjected to discriminatory treatment. Fourth Am. Compl. ¶ 93-97. Since the exact

 event that Defendant BMC views as hypothetical has occurred, the plaintiff’s allegations about

 returning to BMC’s ED move from hypothetical to actual. Since Plaintiff can present clear

 evidence of the actual likelihood of needing emergency medical care and foregoing getting that

 care because of the discriminatory treatment she received at BMC’s ED, Plaintiff meets the

 requirements necessary to withstand a 12(b)(6) motion to dismiss.

        IV. CONCLUSION

        As set forth in Plaintiff’s Fourth Amended Complaint, BMC’s written policies, its

 training materials, and the testimony of practitioners located within the ED all indicate that

 S.L.’s treatment on October 12, 2016 was consistent with its regular policies and practices.

 Moreover, S.L. will continue to experience harm if, as a result of BMC’s continued failure to

 institute appropriate policies and re-train its staff, she must repeatedly choose between risking




                                                 13
Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 14 of 15 PageID #: 1119




 repeated restraint and trauma or foregoing necessary medical care. As a result, BMC’s Motion to

 Dismiss Plaintiff’s First and Related Parts of the Fourth Cause of Action should be denied.

                                                     PLAINTIFF,
                                                     BY COUNSEL.

 /s/ Allan N. Karlin
 ALLAN N. KARLIN, WV BAR # 1953
 JANE E. PEAK, WV BAR #7213
 ALLAN N. KARLIN & ASSOCIATES PLLC
 174 CHANCERY ROW
 MORGANTOWN, WV 26505
 304-296-8266

 /s/ Samantha Crane
 SAMANTHA CRANE, DC BAR # 1000447
 AUTISTIC SELF ADVOCACY NETWORK
 1010 VERMONT AVENUE, STE 618
 WASHINGTON, DC 20005
 /s/ Shawna White
 SHAWNA WHITE, WV BAR # 10893
 DISABILITY RIGHTS OF WEST VIRGINIA
 1207 QUARRIER STREET
 CHARLESTON, WV 25301




                                                14
Case 3:18-cv-00162-GMG Document 174 Filed 03/19/21 Page 15 of 15 PageID #: 1120




                                 CERTIFICATE OF SERVICE

      I, Allan N. Karlin, do hereby certify that on March 19, 2021, I electronically filed, via the
 CM/ECF system, “Plaintiff’s Opposition to BMC’S Motion to Dismiss” on the following:

  Joshua K. Boggs (WV Bar # 10096)                 Tamela J. White (WV Bar # 6392)
  Christine S. Vaglienti (WV Bar # 4987)           Julian P. Pecora (WV Bar # 13912)
  Lauren T. Krupica (WV Bar # 11719)               Farrell, White & Legg PLLC
  West Virginia United Health System, Inc.         914 5th Avenue, PO Box 6457
  1238 Suncrest Towne Centre Drive                 Huntington, WV 25772-6457
  Morgantown, WV 26505                             Ph: 304-522-9100
  304-598-9888                                     Fax: 304-522-9162




                                                     PLAINTIFF,
                                                     BY COUNSEL.


                                                     /s/ Allan N. Karlin
                                                     ALLAN N. KARLIN, WV BAR # 1953
                                                     JANE E. PEAK, WV BAR #7213
                                                     ALLAN N. KARLIN & ASSOCIATES
                                                     PLLC
                                                     174 CHANCERY ROW
                                                     MORGANTOWN, WV 26505
                                                     304-296-8266




                                                15
